         Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 1 of 17




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EUGENE SCALIA, Secretary of Labor,                   No. 4:18-CV-01642
United States Department of Labor,
                                                     (Judge Brann)
                Plaintiff,

        v.

SHALIMAR DISTRIBUTORS LLC
d/b/a PROMISED LAND TRUCK
STOP, TAFS CORP. d/b/a WHISTLE
STOP, and MOHAMMAD TAHIR,
individually and as owner and manager
of the aforementioned corporations,

               Defendants.

                              MEMORANDUM OPINION

                                    JULY 28, 2020

        This case is brought by the Secretary of Labor for the United States

Department of Labor against Defendants Shalimar Distributors LLC (“Promised

Land”), TAFS Corporation (“Whistle Stop”), and their owner and manager

Mohammad Tahir asserting violations of the Fair Labor Standards Act of 19381

(the “FLSA”). Specifically, the Secretary claims that Defendants violated the

minimum wage, overtime, and recordkeeping provisions of the FLSA between

April 11, 2015 and December 17, 2019 (the “relevant time period”). The Secretary




1
    29 U.S.C. § 201 et seq.
          Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 2 of 17




now moves for summary judgment on nine issues relating to those violations. For

the reasons that follow, the motion will be granted.

I.       BACKGROUND

         Defendant Mohammad Tahir owns and operates Promised Land and Whistle

Stop.2 Promised Land is a gas station and convenience store located in Tafton,

Pennsylvania; Whistle Stop, located in Greentown, Pennsylvania, similarly is a gas

station and convenience store and additionally has a Subway sandwich shop.

         In 2015, the Wage and Hour Division of the Department Labor investigated

for alleged violations of the FLSA at Promised Land, including Defendants’

practice of deducting employees’ wages to cover cash register shortages and

inadequate recordkeeping.3 No lawsuit was filed at that time, but the Wage and

Hour investigators advised Tahir of his responsibilities to comply with the

minimum wage, overtime, and recordkeeping provisions of the FLSA.4

         The Secretary filed the complaint in this action on August 20, 2018.5 On

March 16, 2020, the Secretary moved for summary judgment.6 That motion is now

ripe for disposition.




2
     Statement of Undisputed Material Facts in Supp. of Pl.’s Mot. for Summ. J. ¶ 11, Doc. 33-3
     (“SOF”).
3
     Id. at ¶¶ 65, 68–69.
4
     Id. at ¶ 70.
5
     Compl., Doc. 1.
6
     Pl.’s Mot. for Summ. J., Doc. 33.
                                               -2-
          Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 3 of 17




II.      LEGAL STANDARD

         Summary judgment must be granted if “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”7

Materiality of facts is determined by reference to the substantive law.8 A genuine

dispute “exists if the evidence is such that a reasonable jury could return a verdict

for the non-moving party.”9 All reasonable inferences must be drawn in the non-

moving party’s favor.10

III.     DISCUSSION

         The Secretary seeks summary judgment against Defendants on the following

nine issues relating to conduct during the relevant time period: (1) Defendant Tahir

is an “employer” as defined by FLSA § 3(d); (2) Defendants Promised Land and

Whistle Stop are a covered enterprise under the FLSA; (3) Defendants violated

FLSA § 11 by failing to maintain adequate timesheet and payroll records;

(4) Defendants violated FLSA § 6 by failing to compensate Promised Land

employees for time spent counting the cash register drawer or preparing end-of-

shift reports for fuel and lottery sales; (5) Defendants violated FLSA § 6 by

deducting from Promised Land employees’ wages; (6) Defendants violated FLSA

§ 7 by failing to pay employees an overtime premium for all hours worked over


7
     Fed. R. Civ. P. 56(a); see also Radich v. Goode, 886 F.2d 1391, 1395 (3d Cir. 1989).
8
     See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
9
     U.S. ex rel. Greenfield v. Medco Health Sols., Inc., 880 F.3d 89, 93 (3d Cir. 2018) (quotation
     marks omitted).
10
     Burton v. Teleflex Inc., 707 F.3d 417, 425 (3d Cir. 2013).
                                                 -3-
          Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 4 of 17




forty in a work week; (7) Defendants’ failure to comply with the FLSA was

willful; (8) Defendants are liable for liquidated damages in an amount equal to the

back wage liability for minimum wage and overtime violations; and (9) the

Secretary is entitled to injunctive relief.

         A.     Tahir is an employer.

         The FLSA allows for individual employer liability against a corporate

officer with operational control over employees.11 Tahir concedes that he is an

employer under the FLSA’s definition.12

         This conclusion is also supported by the evidence in the record. For

example, Tahir owned 50 percent of both Promised Land and Whistle Stop, he was

actively involved in the day-to-day operations of both businesses, he had the ability

to hire and fire employees, and he was responsible for all payroll policies.13

         Therefore, I grant summary judgment to the Secretary on this question.

         B.     Promised Land and Whistle Stop are a covered enterprise under
                the FLSA.

         The FLSA’s overtime provisions apply to enterprises engaged in

commerce.14 Here, too, Defendants concede that Promised Land and Whistle Stop

are a covered enterprise.15 The facts in the record establish that Defendants’


11
     See Burroughs v. MGC Servs., Inc., No. 08-1671, 2009 WL 959961, at *4 (W.D. Pa. Apr. 7,
     2009).
12
     Defs.’ Br. in Opp’n to Pl.’s Mot. for Summ. J. 6, Doc. 45 (“BIO”).
13
     See SOF at ¶¶ 12, 14, 17–18.
14
     29 U.S.C. § 207(a)(1).
15
     BIO at 6.
                                              -4-
          Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 5 of 17




business activities are related and performed through unified operations or

common control for a common business purpose, that their employees engaged in

commerce during the relevant period, and that Promised Land and Whistle Stop

had an annual gross volume of sales made of at least $500,000.00.16 I therefore

grant summary judgment to the Secretary on this question as well.

         C.     Defendants violated FLSA § 11 by failing to maintain adequate
                timesheet and payroll records.

         FLSA § 11(c) requires employers to maintain accurate and complete

records.17 The employer bears the burden of keeping accurate wage and time

records.18 These records must include hours worked per day and week, the amount

paid to each employee per week, the daily starting and stopping times of each

employee, and any deductions made from the wages paid.19

         Defendants concede that Promised Land discarded time cards before

November 2017.20 Defendants also admitted in their answers to interrogatories that

they made cash payments to employees that were not reflected in their records.21

The records do not include all of the hours worked by Defendants’ employees,


16
     SOF at ¶¶ 5–9.
17
     See 29 U.S.C. § 211(c); see also Williams v. Tri-County Growers, Inc., 747 F.2d 121, 128 (3d
     Cir. 1984).
18
     See Tri-County Growers, 747 F.2d at 127–28.
19
     29 C.F.R. §§ 516.2(a)(7)–(8), 516.6(a)(1), 516.2(a)(10); Tri-County Growers, 747 F.2d at
     127.
20
     BIO at 6–7.
21
     SOF at ¶ 56; Defs.’ Second Am. Answers to Pl.’s First Set of Interrogs. ¶ 15 (“There were
     some employees who were paid cash but there was no record made of the amounts and
     dates.”); Kenexa Brassring Inc. v. Taleo Corp., 751 F. Supp. 2d 735, 746–48 (D. Del. 2010)
     (finding that a party’s interrogatory responses constituted binding admissions).
                                                  -5-
           Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 6 of 17




including hours spent counting the cash register drawer or preparing end-of-shift

reports for fuel and lottery sales.22 They do not include deductions made from

employees’ pay.23 They do not reflect all of the hours that Promised Land was

open each week.24 And they do not combine the hours worked by employees at

both Promised Land and Whistle Stop.25

          For these reasons, the Secretary has established that Defendants failed to

keep accurate records as required by FLSA § 11(c), and I grant summary judgment

on this issue.

          D.        Defendants violated FLSA § 6 by failing to compensate Promised
                    Land employees for time spent counting the cash register drawer
                    or preparing end-of-shift reports for fuel and lottery sales and for
                    deducting from employees’ wages.

          Section 6 of the FLSA requires employers to pay employees a minimum

wage of $7.25 per hour worked.26 The Secretary moves for summary judgment on

the issue that Defendants violated § 6 by failing to pay Promised Land employees

for time spent counting the cash register drawer and preparing end-of-shift reports

for fuel and lottery sales and by deducting from employees’ compensation to cover

cash register, lottery, and fuel shortages.


22
     SOF at ¶¶ 52–53.
23
     Id. at ¶ 57.
24
     Id. at ¶¶ 58–59.
25
     Id. at ¶ 63. Defendants’ argument that the hours should not be combined is considered and
     rejected infra at 9–10.
26
     29 U.S.C. § 206(a); 29 C.F.R. § 778.108.
                                                -6-
          Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 7 of 17




         The Secretary cites employee declarations to support its motion.27 In

response, Defendants refer only to Tahir’s deposition, in which he denied that he

failed to pay employees for the time spent counting the cash register drawer and

preparing end-of-shift reports and further denied deducting from employees’ pay.28

However, self-serving deposition testimony is not sufficient to create a jury

question.29 As discussed in the previous section of this Memorandum Opinion,

Defendants failed to maintain adequate records that could be used to rebut the

Secretary’s claim, nor have they attempted to use them in defense. In the face of

the evidence presented by the Secretary, I find that a reasonable jury could not find

for the Defendants, and I grant summary judgment on these questions.

         E.      Defendants violated FLSA § 7 by failing to pay employees an
                 overtime premium for all hours worked over forty in a work
                 week.

         The Secretary moves for summary judgment as to whether Defendants

violated the overtime provisions of the FLSA. FLSA § 7 requires that employers

compensate employees at least time-and-a-half for hours worked in excess of forty




27
     SOF at ¶¶ 38–40.
28
     Tahir Dep. 168:4–18, 170:18–25, 192:14–16, Doc. 33-11.
29
     See Johnson v. MetLife Bank, N.A., 883 F. Supp. 2d 542, 549 (E.D. Pa. 2012) (“‘As a general
     proposition, “conclusory, self-serving affidavits are insufficient to withstand a motion for
     summary judgment.”’ This rule has been extended to self-serving deposition testimony.”
     (quoting Gonzalez v. Sec’y of the Dep’t of Homeland Sec., 678 F.3d 254, 263 (3d Cir. 2012)));
     Railey v. Ebbert, 407 F. Supp. 3d 510, 516 n.3 (M.D. Pa. 2019) (“[T]his Court is not ‘required
     to accept unsupported, self-serving testimony as evidence sufficient to create a jury
     question.’”).
                                                 -7-
          Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 8 of 17




in a week.30 Defendants do not contest that some employees worked overtime.31

Instead, they contend that these employees were properly compensated.

         As discussed earlier, Defendants’ timesheet and payroll records are deficient

to rebut the employee declarations presented by the Secretary.32 However,

overtime violations appear even on the face of these records. The records contain

examples of employees being paid straight time for overtime hours.33 Elsewhere,

some employees were paid on a “salary” basis when they worked overtime hours

but were paid on an hourly basis when they did not.34 From the evidence in the

record, it is clear that Defendants failed to pay overtime for overtime hours

worked.

         Defendants next contend that some employees were exempt from overtime

requirements because they were managers or assistant managers.35 To qualify for

this exemption, Defendants bear the burden of proving that the employees for

whom they are claiming the exemption were in fact paid on a salary basis and

performed the managerial duties that would qualify them for the exemption.36

         Defendants have not met this burden. First, the employees were not always

paid on a salary basis according to Defendants’ own records, instead fluctuating


30
     29 U.S.C. § 207(a)(1).
31
     Defs.’ Resp. to Pl.’s Statement of Undisputed Material Facts ¶¶ 41–42, Doc. 47.
32
     SOF at ¶¶ 41–48.
33
     Id. at ¶ 46.
34
     Id. at ¶ 45.
35
     See 29 C.F.R. §§ 541.100, 541.102.
36
     See Brock v. Claridge Hotel and Casino, 846 F.2d 180, 183 (3d Cir. 1988).
                                                 -8-
          Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 9 of 17




between hourly and salary compensation.37 Second, there is no indication that these

employees performed managerial tasks, such as managing employees, hiring or

firing employees, or enforcing company policies.38 To the contrary, they appear to

have had the same responsibilities as the cashiers.39 The managerial exemption

does not apply here.

         Defendants next argue that employees’ hours worked at Promised Land and

Whistle Stop should not be combined for overtime calculations. Hours should be

combined for hours worked for joint employers. Joint employment exists “[w]here

the employers are not completely disassociated with respect to the employment of

a particular employee and may be deemed to share control of the employee,

directly or indirectly, or is under common control with another employer.”40 The

United States Court of Appeals for the Third Circuit in In re Enterprise Rent-a-Car

Wage and Hour Employment Practices Litigation stated that significant control is

sufficient to establish joint employment.41 Factors to consider in examining a

potential joint employment relationship include, but are not limited to, authority to

hire and fire employees, authority to promulgate work rules and assignments and




37
     SOF at ¶ 45; Doc. 40-1 77, 80, 86, 89, 92 (Troy Dock).
38
     See 29 C.F.R. § 541.700(a).
39
     See Decl. of Michelle Simon ¶ 3, Doc. 33-15; Decl. of Troy Dock ¶ 2, Doc. 33-16.
40
     29 C.F.R. § 791.2(b).
41
     See In re Enter. Rent-a-Car Wage & Hour Empl. Practices Litig., 683 F.3d 462, 468 (3d Cir.
     2012).
                                                 -9-
         Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 10 of 17




set conditions of employment, day-to-day supervision, and control of employee

records.42

         Under the Enterprise test, Promised Land and Whistle Stop were joint

employers. Tahir hired and fired employees from both businesses, oversaw daily

activities and responsibilities at both, and was responsible for maintaining the

employment records of both.43 I find that Promised Land and Whistle Stop were

not “completely disassociated,” and thus that employees’ hours must be aggregated

for overtime purposes.

         For these reasons, I grant summary judgment on the issue that Defendants

violated FLSA § 7 by failing to pay required overtime compensation.

         F.     Defendants’ failure to comply with the FLSA was willful.

         The Secretary moves for summary judgment on the question that

Defendants’ FLSA violations were willful. Willful violations of the FLSA extend

the statute of limitations an additional year.44 A violation is willful if the employer

knew that its conduct was prohibited by the FLSA or showed reckless disregard for

the legality of its conduct.45

         Defendants’ violations exhibited at minimum reckless disregard toward

compliance with the FLSA. Tahir had previously, in 2015, been investigated by the



42
     Id. at 469.
43
     Defs.’ Responses to Pl.’s First Requests for Admission ¶¶ 14–20, Doc. 33-8.
44
     29 U.S.C. § 255(a).
45
     See McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988).
                                                 - 10 -
         Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 11 of 17




Wage and Hour Division for potential FLSA violations.46 At that time, the Wage

and Hour Division investigators advised Tahir of his minimum wage, overtime,

and recordkeeping obligations under the FLSA and that his practices at the time

were not compliant.47 Despite being made aware of these obligations, Tahir

continued to discard timesheets, otherwise keep inaccurate records, and failed to

pay required minimum wage and overtime. Defendants were on notice of their

FLSA obligations and failed to either comply or make a good-faith effort to

investigate the legality of these practices.48 Therefore, I grant summary judgment

to the Secretary on this question.

         G.     Damages calculation.

         The Secretary seeks summary judgment as to the amount of Defendants’

liability, consisting of $59,690.57 in back wages from April 11, 2015 through

December 17, 2019, and an equal amount in liquidated damages. In cases where

the “fact of damages” has been determined,49 and the employer failed to keep

employment records as required by the FLSA such that aggrieved employees

relying on those inadequate or nonexistent records would “have no way to

establish the time spent doing uncompensated work,”50 courts apply a burden-

shifting analysis to apportion damages that was first introduced by the United

46
     SOF at ¶ 65.
47
     SOF at ¶¶ 67–70.
48
     See Martin v. Selker Bros., Inc., 949 F.2d 1286, 1296 (3d Cir. 1991); Garcia v. Tenafly
     Gourmet Farms, Inc., Civ. A. No. 11-6828, 2012 WL 715316, at *2 (D.N.J. 2012).
49
     Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946).
50
     Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1047 (2016).
                                              - 11 -
         Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 12 of 17




States Supreme Court in Anderson v. Mt. Clemens Pottery Company.51 This

framework imposes a minimal initial burden on the Secretary and then requires

“precise” evidence from employers in rebuttal to avoid allowing employers to

escape their obligations through inadequate recordkeeping.52

         First, the Secretary must present a prima facie case.53 This requires only

evidence sufficient to support a “just and reasonable inference” of the amount and

extent of un- or undercompensated work performed, which can be satisfied through

representative testimony or evidence.54

         If the Secretary succeeds in establishing a prima facie case, the burden shifts

to the employer to “come forward with evidence of the precise amount of work

performed or with evidence to negative the reasonableness of the inference to be

drawn from the employee’s evidence. If the employer fails to produce such

evidence, the court may then award damages to the employee, even though the

result may be only approximate.”55

         In support of the prima facie case, the Secretary relies on the existing payroll

records and employee declarations.56 The Secretary draws from these to conclude

that, on average, Defendants did not pay Promised Land employees for 0.5 hours

per week for time spent counting the cash register drawer and preparing end-of-

51
     328 U.S. 680 (1946).
52
     See Selker Bros., 949 F.2d at 1298.
53
     Reich v. Gateway Press, Inc., 13 F.3d 685, 702 (3d Cir. 1994).
54
     Selker Bros., 949 F.2d at 1297.
55
     Id.
56
     SOF at ¶¶ 71–99.
                                                - 12 -
         Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 13 of 17




shift reports for fuel and lottery sales and improperly deducted $20.00 per work

week.57

         The calculations then work as explained in the Secretary’s brief:

         Available records and employee declarations revealed Defendants had
         a practice of paying a portion of hours worked on payroll and the
         remainder in cash. SOF ¶ 43, 56. Since Promised Land is open 24
         hours a day, it is reasonable to conclude employees worked, in the
         aggregate, 168 hours per week. SOF ¶ 74. Subtracting the total
         number of hours worked on the payroll from 168 hours indicates the
         number of missing hours on the payroll. SOF ¶ 75. Gross pay is
         determined by multiplying those hours by the employees’ hourly rates
         listed on the payroll, and subtracting the $20.00 per week deduction.
         SOF ¶¶ 76, 77. Adding the average of .5 hours per week of
         uncompensated time to the reconstructed hours worked results in total
         hours worked. SOF ¶ 78. The regular rate with the deduction taken
         was determined by dividing the amount paid by the total hours
         worked. SOF ¶ 79. In non-overtime workweeks, the employee was
         due the difference between the subminimum wage rate paid and $7.25
         per [hour] for all hours worked. SOF ¶ 80.58

The Secretary then calculates damages for the overtime violations at Promised

Land as follows:

         [B]ased on available records and employee interviews, it is reasonable
         to conclude employees were paid straight time for overtime hours
         worked, with the exception of the uncompensated .5 hours. SOF ¶ 85.
         In overtime workweeks, the total hours worked are multiplied by the
         rate listed on the payroll. SOF ¶ 86. The straight-time assumed to have
         been paid between payroll and cash payments is then deducted from
         the total straight-time due. SOF ¶ 87. [One-half the] hourly rate on the
         payroll records is multiplied by the hours over 40 worked in the
         workweek to determine the total half time due. SOF ¶ 88. Because
         overtime violations also resulted from the employer’s failure to
         combine hours worked between the establishments for the purposes of
         overtime pay, SOF ¶ 89, the hours worked at both locations should be
57
     Id. at ¶¶ 71–72.
58
     Mem. in Supp. of Pl.’s Mot. for Summ. J. 21, Doc. 38.
                                               - 13 -
          Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 14 of 17




         totaled, and half-time the hourly rate computed for hours in excess of
         40 in a workweek. SOF ¶ 90.59

Finally, the Secretary calculates the damages from overtime violations at Whistle

Stop as follows:

         As to the overtime violations at Whistle Stop, there were two different
         violative practices that must be accounted for in the computations.
         SOF ¶¶ 93–96. When timesheets show an employee worked more
         than 40 hours in a workweek and payroll records showed Defendants
         paid straight time for overtime, additional half time is due. SOF ¶ 94.
         In instances where timesheets show an employee worked more than
         40 hours in a workweek but payroll records showed that Defendants
         only paid employees for only 40 hours, time and one-half the
         employees’ regular rate is due for the hours worked over 40 in the
         workweek. Id. For employees’ managers and assistant managers,
         dividing the salary paid by 40 hours reveals their regular rate. SOF
         ¶ 95. The overtime due is determined by multiplying time and one-
         half the computed regular rate by the hours worked over 40 in the
         workweek. SOF ¶ 96.60

Based on these calculations, the Secretary argues that Defendants owe the sixty-

five employees a total of $59,690.57 in back wages from April 11, 2015 to

December 17, 2019. While Defendants maintain that no violations occurred, they

do not state any objection or opposition to the Secretary’s calculations. I find that

the Secretary has met his prima facie burden.

         The burden then shifts to Defendants to present evidence of the precise

amount of hours worked. However, Defendants identify no such evidence, instead

flatly denying that any violations took place. That argument has already been

rejected. Nor do Defendants identify any alternative calculation methods, let alone
59
     Id. at 21–22.
60
     Id. at 22–23.
                                          - 14 -
         Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 15 of 17




“reasonable alternatives,” to the Secretary’s proposal.61 I find that Defendants have

not satisfied their burden, and I therefore grant summary judgment to the Secretary

on his damages calculation.62

         H.     Defendants are liable for liquidated damages.

         In addition to the $59,690.57 in back wages, the Secretary seeks an award of

liquidated damages in an equal amount. FLSA § 16(b) provides that any employer

who violates §§ 6 or 7 “shall be liable to the employee or employees affected in the

amount of their unpaid minimum wages, or their unpaid overtime compensation

. . . and an additional equal amount as liquidated damages.”63 “Double damages are

the norm, single damages the exception.”64 To establish that single damages are

appropriate, the employer bears the burden of establishing good faith and

reasonable grounds for the violation.65 “In the absence of such proof[,] a district

Court has no power or discretion to reduce an employer’s liability for the

equivalent of double unpaid wages.”66

         Defendants have not presented any evidence that they acted in good faith or

had reasonable grounds for their violations. Defendants were made aware of their


61
     See Acosta v. Central Laundry, Inc., Civ. A. No. 18-190, 2019 WL 3413514, at *14 (E.D. Pa.
     July 29, 2019).
62
     The Secretary further requests damages through the date of compliance. However, I grant
     summary judgment only for the period of time defined as the “relevant period” from April 11,
     2015 through December 17, 2019.
63
     29 U.S.C. § 216(b).
64
     Walton v. United Consumers Club, Inc., 786 F.2d 303, 310 (7th Cir. 1986).
65
     See Martin v. Cooper Elec. Supply Co., 940 F.2d 896, 907 (3d Cir. 1991).
66
     McClanahan v. Mathews, 440 F.2d 320, 322 (6th Cir. 1971); see also Tri-County Growers,
     747 F.2d at 129.
                                                - 15 -
         Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 16 of 17




obligations under the FLSA by the Wage and Hour Division’s investigation in

2015. After that time, Defendants continued to violate the FLSA and did not seek

guidance or counsel on the legality of their practices. Defendants did not take

adequate steps to ensure compliance with the FLSA.

         Therefore, I grant summary judgment to the Secretary as to whether the

Defendants are liable for $59,690.57 in liquidated damages in addition to the

$59,690.57 in back wages.

         I.     Injunctive relief is warranted.

         Finally, the Secretary seeks to enjoin Defendants from future violations.

FLSA § 17 places the question whether an injunction should issue within the

court’s discretion.67 In exercising this discretion, a court should consider the

previous conduct of the employer, the current conduct of the employer, and the

dependability of the employer’s promises for future compliance.68

         I find that an injunction is appropriate in this case. As previously discussed,

Defendants’ violations were willful, and they continued even after having been

investigated by the Wage and Hour division. Some of Defendants’ violations, such

as paying overtime in cash and switching between salary and hourly compensation

to avoid paying overtime, suggest intentional evasion of the FLSA’s mandates. An

injunction is therefore necessary to protect employees against potential future

misconduct by Defendants, and I grant summary judgment on this question.
67
     See 29 U.S.C. § 217; Dole v. Haulaway Inc., 723 F. Supp. 274, 288 (D.N.J. 1989).
68
     See Central Laundry, 2019 WL 3413514 at *15.
                                              - 16 -
      Case 4:18-cv-01642-MWB Document 49 Filed 07/28/20 Page 17 of 17




IV.   CONCLUSION

      For the reasons set forth above, Plaintiff’s Motion for Summary Judgment

(Doc. 33) is GRANTED.

      An appropriate Order follows.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                      - 17 -
